United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF THE AIR FORCE, SCOTT
AIR FORCE BASE, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1249
Issued: December 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 1, 2010 appellant filed a timely appeal from an Office of Workers’
Compensation Programs schedule award decision dated January 22, 2010. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule award decision.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment to her
right upper extremity.
FACTUAL HISTORY
Appellant, a 55-year-old supply technician, filed a claim for a bilateral carpal tunnel
condition causally related to employment factors on July 30, 2008. The Office accepted the
claim for bilateral carpal tunnel syndrome.
Dr. Sayed S. Ali, a specialist in neurogical surgery, administered an electromyelogram
(EMG) of appellant’s wrists on April 18, 2007. He found that the results of these tests indicated

mild carpal tunnel syndrome in the right wrist and no evidence of carpal tunnel syndrome on the
left side.
On October 17, 2008 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her left and right upper extremities.
In an operative report dated February 25, 2008, received by the Office on November 20,
2009, Dr. Mahesh Bagwe, Board-certified in orthopedic surgery, indicated that he performed a
right carpal tunnel release procedure on appellant’s right wrist.
In a December 8, 2008 report, Dr. Bagwe stated that appellant was experiencing only
occasional discomfort on the volar side of the wrist, especially when she was lifting heavier
objects such as furniture. He measured five out of five grip strength, full range of motion in all
of her fingers, symmetric dorsiflexion and volar flexion in both wrists and no numbness
and tingling throughout her fingers. Dr. Bagwe also noted that appellant was having symptoms
on the left but did not present any examination results of the left wrist.
In a report dated December 7, 2009, an Office medical adviser found that appellant had a
two percent right upper extremity impairment pursuant to the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed.). He stated that the
April 17, 2008 EMG of her wrists showed mild carpal tunnel syndrome in the right wrist and no
evidence of carpal tunnel syndrome on the left side. In light of the fact that the EMG revealed a
mild median nerve neuropathy on the right, the Office medical adviser found that appellant
qualified for a Grade 1 modifier pursuant to Table 15-23 at page 449 of the A.M.A., Guides. He
noted that Dr. Bagwe’s December 8, 2008 report indicated that her right wrist was progressing
well postoperatively. With regard to the left wrist, the Office medical adviser advised that
appellant had no impairment since the EMG results for the left wrist were normal. He further
found that the mild intermittent symptoms on the right also qualified appellant for a Grade 1
modifier, which yielded two percent impairment at Table 15-23 of the A.M.A., Guides. The
Office medical adviser found that she reached maximum medical improvement on December 8,
2008, the date of Dr. Bagwe’s most recent report.
On January 22, 2010 the Office granted appellant a schedule award for a two percent
permanent impairment of the right upper extremity for the period December 8, 2009 to
January 10, 2010, for a total of 6.24 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing federal regulations2 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

20 C.F.R. § 10.404.

2

claimants, the Office has adopted the A.M.A., Guides, as the uniform standard applicable to all
claimants.3 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate
schedule awards.4 The claimant has the burden of proving that the condition for which a
schedule award is sought is causally related to his or her employment.5
ANALYSIS
In this case, the Office medical adviser was able to utilize findings made by Dr. Bagwe in
his December 7, 2009 report. Dr. Bagwe reported that appellant’s examination was essentially
normal but that she reported occasional pain at the volar aspect of the right wrist while lifting
heavy objects. The Office medical adviser cited Table 15-23 at page 449 of the sixth edition of
the A.M.A., Guides, which rates impairments for entrapment/compression neuropathy; in finding
that appellant had two percent impairment for a Grade 1 modifier based on electrodiagnostic
testing and her mild symptoms of the right wrist.6 He properly determined that this finding
applied to appellant’s condition. There are no other impairment ratings contained in the instant
record; the Office medical adviser relied on the applicable table of the sixth edition of the
A.M.A., Guides in rendering his impairment rating.7 The Board also notes that the record
contains no findings of any permanent impairment of appellant’s left wrist. Accordingly, the
Board holds that the Office properly found that the opinion of the Office medical adviser
constituted sufficient medical rationale to support the Office’s January 22, 2010 schedule award
decision. The Board therefore affirms the January 22, 2010 schedule award decision of the
Office, granting appellant an award for a two percent permanent impairment to her right upper
extremity.
As there is no other probative medical evidence establishing that appellant sustained any
additional permanent impairment, the Office properly found that she was not entitled to more
than a two percent permanent impairment to her right upper extremity.
CONCLUSION
The Board finds that appellant has no more than a two percent permanent impairment to
her right upper extremity.

3

Id. at § 10.404(a).

4

See FECA Bulletin No. 09-03 (issued March 15, 2008).

5

Veronica Williams, 56 ECAB 367, 370 (2005).

6

A.M.A., Guides 448-49.

7

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the January 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

